DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the title, the objection pertaining to a non-descriptive title is withdrawn.

In light of the changes made to claims 1, 10, 12 and 13, the rejections pertaining to 35 U.S.C. 112(b) are withdrawn.

Applicant's arguments with respect to claims 1-5, 10, 12 and 13 have been considered but are moot in view of the new ground(s) of rejection.

Applicant argues that the “accumulation unit” and the “receipt unit” are structures as described in ¶0098 of the instant application’s publication. However, this paragraph still shows that the program may be provided on any type of transitory computer readable media, thus not guaranteeing or specifically describing these as part of physical structure. Therefore the invocation of 112(f) is maintained.

35 USC § 112 Remarks
Claim limitations “an accumulation unit configured to accumulate, a reception unit configured to receive,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-
	Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1 and 12 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The program can be stored and provided to a computer using any type of non-transitory computer readable media. Non-transitory computer readable media include any type of tangible storage media. Examples of non-transitory computer readable media include magnetic storage media (such as floppy disks, magnetic tapes, hard disk drives, etc.), optical magnetic storage media (e.g. magneto-optical disks), CD-ROM (compact disc read only memory), CD-R (compact disc recordable), CD-R/W (compact disc rewritable), and semiconductor memories (such as mask ROM, PROM (programmable ROM), EPROM (erasable PROM), flash ROM, RAM (random access memory), etc.). The program may be provided to a computer using any type of transitory computer readable media. Examples of transitory computer readable media include electric signals, optical signals, and electromagnetic waves. Transitory computer readable media can provide the program to a computer through a wired communication line (e.g. electric wires, and optical fibers) or a wireless communication line,” - ¶0098, also see for example FIG. 3 and 4.  
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
	For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade et al. (“Fou”) (U.S. PG Publication No. 2012/0215380) in view of Yasukawa et al. (“Yasu”) (U.S. PG Publication No. 2005/0159841).

In regards to claim 1, Fou discloses a robotic system which may capture video and transmit it to a remote computing device, additionally coordinates may be transmitted to the robot via user selection through the use of the remote computing device as seen in ¶0086. That is, the robot may be ordered to capture images of a location and the robot will proceed to move to the location and once there capture image data. Fou, however, fails to specify that if not in that location at the moment of request, a previously stored image may be transmitted before arriving at the location. In a similar endeavor Yasu 
	Therefore together Fou and Yasu teach a mobile robot comprising an image pickup unit (See FIG. 1 of Fou), further comprising: 
	an accumulation unit configured to accumulate imaging data taken in the past (See FIG. 1, 17 and ¶0092-0093 of Fou); 
	a reception unit configured to receive designation of a spatial area from a remote terminal (See ¶0086 of Fou); and 
	a processing unit configured to:
		determine whether the spatial area is within a current view of the image pickup unit (See ¶0086 of Fou in view of FIG. 13 of Yasu);
		in response to determining that the spatial area is within the current view of the image pickup unit, to perform shooting and transmit obtained imaging data to the remote terminal (See ¶0086 of Fou in view of FIG. 13 of Yasu), and 
		in response to determining that the spatial area is outside the current view of the image pickup unit transmit imaging data including an image of the spatial area accumulated in the 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yasu into Fou because it allows for the transmission of requested image data even if not currently on patrol or if not currently at the requested location by retrieving image data and the like and transmitting it.

10.	In regards to claim 4, Fou fails to explicitly teach the mobile robot according to claim 1, wherein when the processing unit transmits imaging data accumulated in the accumulation unit, the processing unit transmits the imaging data to the remote terminal together with additional information indicating that the imaging data is one accumulated in the accumulation unit.
	In a similar endeavor Yasu teaches wherein when the processing unit transmits imaging data accumulated in the accumulation unit, the processing unit transmits the imaging data to the remote terminal together with additional information indicating that the imaging data is one accumulated in the accumulation unit (See ¶0102-0104 in view of ¶0027).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yasu into Fou because it allows for the transmission of requested image data even if not currently on patrol or if not currently at the requested location by retrieving image data and the like and transmitting it.

In regards to claim 10, the claim is rejected under the same basis as claim 1 by Fou in view of Nakamura, wherein the non-transitory computer readable medium is taught as seen in ¶0072 of Fou.

In regards to claim 12, the claim is rejected under the same basis as claim 1 by Fou in view of Nakamura, wherein the processing unit is taught as seen in ¶0092 and 0095 of Fou. 

In regards to claim 13, the claim is rejected under the same basis as claim 10 by Fou in view of Nakamura. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade et al. (“Fou”) (U.S. PG Publication No. 2012/0215380) in view of Yasukawa et al. (“Yasu”) (U.S. PG Publication No. 2005/0159841) and Crow et al. (“Crow”) (U.S. PG Publication No. 2012/0277914).

In regards to claim 2, Fou fails to explicitly teach the mobile robot according to claim 1, wherein when imaging data is obtained by shooting the spatial area by the image pickup unit after the moving process is started, the processing unit transmits the imaging data to the remote terminal.
	In a similar endeavor Crow teaches wherein when imaging data is obtained by shooting the spatial area by the image pickup unit after the moving process is started, the processing unit transmits the imaging data to the remote terminal (See ¶0065-0067 and FIG. 5 in view of 0070-0071).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Crow into Fou because it allows for a user to remotely monitor their house or other location such as a business when away as seen in ¶0065, and then allow for access of the associated image/video/audio data as seen in ¶0070-0071.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade et al. (“Fou”) (U.S. PG Publication No. 2012/0215380) in view of Yasukawa et al. (“Yasu”) (U.S. PG Publication No. .

In regards to claim 3, Fou fails to teach the mobile robot according to claim 2, wherein the processing unit transmits imaging data obtained by having the image pickup unit perform shooting during the movement after the moving process is started to the remote terminal together with additional information indicating that the imaging data is obtained during the movement.
	In a similar endeavor John teaches wherein the processing unit transmits imaging data obtained by having the image pickup unit perform shooting during the movement after the moving process is started to the remote terminal together with additional information indicating that the imaging data is obtained during the movement (See ¶0008 wherein metadata [additional information] indicates the movement detected during capture and is stored along with the image data, this is taken in view of Yasu’s teachings wherein the image data “and the like” are transmitted together, thus the image data is tagged together with its movement detected data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of John into Fou because it allows for the capture and storage of movement detected as per ¶0008, which may then be used for transmission in which then may be used to correct for motion blur in post processing as described.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade et al. (“Fou”) (U.S. PG Publication No. 2012/0215380) in view of Yasukawa et al. (“Yasu”) (U.S. PG Publication No. 2005/0159841) and Oh et al. (“Oh”) (U.S. PG Publication No. 2014/0303775).

In regards to claim 5, Fou fails to teach the mobile robot according to claim 1, wherein the processing unit performs shooting by using the image pickup unit and transmits obtained imaging data to the remote terminal before the reception unit receives the designation of the spatial area.
	In a similar endeavor Oh teaches wherein the processing unit performs shooting by using the image pickup unit and transmits obtained imaging data to the remote terminal before the reception unit receives the designation of the spatial area (See FIG. 14D, 17 and ¶0101).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Fou because it allows for a user to remotely monitor their house or other location such as a business when away as seen in ¶0065, and then allow for access of the associated image/video/audio data as seen in ¶0070-0071.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483